MEMORANDUM2
Sonia Gamez-Aguilar and Rafael Gazca-Farias (“Petitioners”) petition for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on June 18, 1999. Petitioners were served with an order to show cause (“OSC”) on January 3, 1996 — less than seven years after they entered the United States on August-28, 1989. At a hearing on December 26, 1996, the Immigration Judge denied Petitioners’ application for suspension of deportation on the merits. The BIA affirmed, holding that the Petitioners are statutorily ineligible for suspension of deportation because they had not acquired the seven years of residence prior to the service of the OSC, as required by the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625 (the “stop-time rule”).
Petitioners contend that they are eligible for suspension of deportation and challenge the BIA’s decision that the stop-time rule bars relief in them case. Their arguments are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001). We do not consider Petitioners’ eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir.2001). Our resolution of this case does not affect any interim or permanent relief awarded to members of the class certified in Barahonctr-Gomez.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.